Citation Nr: 1741781	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee, limitation of flexion.

2. Entitlement to an initial compensable evaluation for service-connected osteoarthritis of the left knee, limitation of extension.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1, 1973, to June 6, 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted entitlement to service connection for osteoarthritis of the left knee and assigned the same an initial 10 percent rating for limitation of flexion and a separate noncompensable (0 percent) rating for limitation of extension. 

In April 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Most recently, in July 2016, the Board remanded this case for additional development; the claims file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent VA examination in order to assess the severity of his left knee disabilities in November 2016, resultant to the Board's July 2016 Remand directive.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner, in November 2016, reported that the Veteran was unable to get on or off of the examining table due to a number of disabilities and conducted the examination of the knees while seated.  The examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and non weight-bearing, nor does the report include any notations indicating that such range of motion testing is impossible due to the Veteran's disabilities.  On remand, the AOJ should afford the Veteran a new VA examination to obtain adequate range of motion testing results.

As the evaluations for the Veteran's service-connected left knee disabilities have not yet been determined, his claim of entitlement to a TDIU is not ripe for adjudication.  In cases where the outcome of one issue could impact a second issue, the claims are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from December 2016 forward.

2.  Next, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this Remand should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

(a) The examiner should specifically describe all clinical findings and functional limitations related to the Veteran's service-connected left knee disabilities, that is, his osteoarthritis of the left knee with limitation of flexion and extension.  

(b) The examiner should specifically report the Veteran's range of motion of the service-connected knee, the left knee, as well as the right knee, and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing.  If complete range of motion testing is impossible due to the Veteran's disabilities, the examiner must specifically state such. 

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




